     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     DAISY GONZALEZ
 6
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                 )       No. 2:18-CR-00038 TLN
 9
                                               )
                                               )
10          Plaintiff,                         )       STIPULATION AND ORDER TO
                                               )       CONTINUE STATUS CONFERENCE
11
     v.                                        )       UNTIL NOVEMBER 14, 2019 AT 9:30
                                               )       A.M.
12
     DAISY GONZALEZ,                           )
                                               )
13
                                               )
            Defendant.                         )
14
                                               )
                                               )
15
                                               )
16

17
                                       STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED between Daisy Gonzalez, the
19
     defendant in this matter, by and through her defense counsel, Toni White, and the United
20
     States of America, by and through its counsel, Assistant U.S. Attorney Justin Lee, that
21
     the status conference presently set for November 7, 2019, should be continued to
22
     November 14, 2019, at 9:30 a.m. and that time under the Speedy Trial Act should be
23
     excluded from November 7, 2019 through November 14, 2019.
24
            Discovery associated with this case includes over 14,000 pages and hours of audio
25
     discovery. All of this discovery has been produced directly to defense counsel. Defense
26
     counsel needs additional time to continue to review discovery, communicate with the
27
     Government and her client, discuss possible resolution and prepare for trial.       The
28

                                                   1
 1   continuance is necessary to ensure continuity of counsel and for defense preparation.
 2   Accordingly, the time between November 7, 2019 and November 14, 2019, should be
 3   excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
 4   3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties stipulate that
 5   the ends of justice served by granting this continuance outweigh the best interests of the
 6   public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A). AUSA Justin Lee
 7   has authorized defense counsel Toni White to sign this pleading for him.
 8
     Dated: October 18, 2019                                U.S. ATTORNEY
 9
                                                     by:    /s/ Justin Lee__
10                                                          JUSTIN LEE
                                                            Assistant U.S. Attorney
11
                                                            Attorney for the Goverment
12

13
     Dated: October 18, 2019                                /s/ Toni White
14                                                          TONI WHITE
                                                            Attorney for Defendant
15
                                                            Daisy Gonzalez
16

17

18

19
                                            ORDER
20

21

22
     IT IS SO FOUND AND ORDERED this 18th day of October, 2019.
23

24

25

26
                                                      Troy L. Nunley
27                                                    United States District Judge
28

                                                 2
